Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	Claims 1-20 are pending in this office action. This action is responsive to Applicant’s application filed 07/23/2018.

Priority
3.	Applicant’s claim 16/043078, filed 07/23/2018 is a continuation of 15/473449, filed 03/29/2017 is acknowledged.  
Since the Continuation application relied on part of the priority document (Continuation), the claim of priority will be considered on a claim-by-claim basis. The priority date of the instant application is at least 07/23/2018 (the filing date), but depending upon the specific material claimed, could be as early as 03/29/2017. 

Information Disclosure Statement
4.	The references listed in the IDS filed 10/23/2018 have been considered. A copy of the signed or initialed IDS is hereby attached.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1, 12, and 19, the paragraphs "determining, from the maintained data, that the claims in a particular cluster corresponding to the particular entity assert at least two different values for the particular attribute” and “determining, from attribute values for the particular attribute identified by the claims in the particular cluster and based on the claimant users that made the assertions in the claims in the particular cluster, a user-specific attribute value for the particular attribute value”, render the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed, thereby rendering the scope of the claim(s) unascertainable.  
The claim limitation "determining, from the maintained data, that the claims in a particular cluster…” does not clear define how to determining a particular cluster corresponding to the particular entity assert? What kind rule/algorithm to process the determination?
The claim limitation “determining, from attribute values for the particular attribute identified by the claims in the particular cluster…” does not clear define what is the relationship between the particular attribute and particular cluster? How to identified by the claims in the particular cluster? May be some of the answers describe in the in the original Specification or Drawings but not in the independent claims.
Possible Applicant has left several steps before the determining step. 
Accordingly, the above recited claim limitation not been further treated on the merits. Appropriate correction is required.


6.	Regarding claims 6, 10, 11, 13, 17, 18  and 20, the phrase/term "likelihood" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
	
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
7.	Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Crouse et al. (US Patent Publication No. 2017/0084197A1, hereinafter “Crouse”) in view of Gillespie et al. (US Patent Publication No. 2009/0287546 A1, hereinafter “Gillespie”).
As to Claim 1, Crouse teaches the claimed limitations:
“A system comprising one or more computers and one or more storage devices storing instructions that when executed by the one or more computers cause the one or more computers to perform operations comprising:” as networks of interrelationships can extend to form meta-systems, interrelationships that describe and determine how schemas interact with each other. For example, concept clouds derive from prerequisites and dependencies. We may discover that their composition, governed by one system can be interpreted by other systems to identify one or more headline concepts that govern composition of ideas from that concept cloud (paragraph 0028).
 	“maintaining data representing an information graph that includes claims about entities; wherein the maintained data comprises data representing a plurality of clusters, each cluster corresponding to a different entity and comprising a plurality of claims about the corresponding entity, and wherein the maintained data comprises, for each claim in each cluster, a respective data structure that identifies at least (i) the corresponding entity for the cluster, (ii) an attribute value of the corresponding entity about which the claim is an assertion, and (iii) a respective claimant user that made the assertion in the claim” as data packets that store system instructions as to each CLI's (Concept Line Item) properties, attributes, variables, and associated templates. These data packets describe and govern how a CLI may interact with the system's overarching logic that conducts dynamic generation of math problems from concept clouds. In conversion of linguistically-expressed math concepts to machine-readable code, these data packets may act as repositories of bibliometric data that can include relevant keywords, the origin of the CLI, importance scores, weight scores, the CLI as a predictor of concept consolidation, the CLI as a contributor to a user's procedural flexibility, performance with the CLI or concept cloud by individuals as well as population segments of users and their co-workers (paragraph 0011). One or several CLIs in a concept cloud that determine the purpose, function, and/or behavior of the concept cloud. A concept cloud may be headlined by a single CLI or several CLIs operating separately. This suggests that the primary purpose of a mathematical object may be expressed by one or a few concept line items, but other concept line items in the same cloud may be either (1) CLIs that shape the functional or operational context of the headline concept(s) for the math object, or (2) components of the root systems of either the headline concept(s) or the determinants of the functional or operational context (paragraph 0024). Relationship between two or more concept line items (whether or not the two CLIs may be part of the same concept cloud), two or more concept clouds, or a concept line item and a concept cloud. This definition applies even if the two concepts or concept clouds may be identical. Interrelationships may be of a particular character or may lack a relationship. Interrelationships among concept line items and concept clouds animate mathematics. Otherwise, concept line items, alone or in collections, represent isolated bits of mathematical meaning. Together, however, the concepts of mathematics illuminate much. The following is a more detailed discussion of possible types of interrelationships, their treatments, and resulting capabilities (paragraph 0026).Ontology: the collection of concept line items. Given a collection of CLIs, the Ontology Editor System supports arrangement of CLIs into interrelationships such as prerequisites and dependencies or an ontology architecture. In some embodiments, there may be an ontology of concept clouds. For contemplated ontologies of mathematics, edge weight graphs and distance graphs may enable further functionality (paragraph 0031). For each match identified, the matched CLI(s) are added to the concept cloud being compiled, the selected CLIs are sorted by their relevant attributes, properties, and variables to identify the headline concept(s). Then, the selected CLIs are ordered by their headline concepts, the module locates the headline concepts on the directed graph of the ontology ordered by antecedents and postcedents and selects all of the CLIs on path(s) of node-edge connections between the headline concepts and the base of the ontology. Next, the module displays the extracted concept cloud, in order of antecedents and postcedents, in interactive tabular and graphic format, with relevant regions and neighborhoods highlighted, including any related segment of the spine of the ontology. The next step in the process, the CCR module receives, as input, the output of the CCE module, as described further herein (paragraph 1240). A UDP is the input received through the user interface, the user sets process objective, e.g., headline concepts from one or more UDP segments, concept cloud topic or subject, latest achievement(s), areas to practice, next steps, gaps or skill set, etc. In response, the module gathers metrics that describe the user's(s') current status. Then, CCE algorithms search the ontology database for CLIs, stored problems and/or concept clouds from previous work to locate and deliver headline concepts. In doing so, the module receives the ontology of CLIs with tags and scores (paragraph 1245).
	“receiving a request for a value of a particular attribute of a particular entity that has been submitted by a requesting user” as providing a user interface to a user; receiving as input: a math problem; one or more math concepts; and/or a user data packet (abstract; paragraph 0096). 
	“determining, from attribute values for the particular attribute identified by the claims in the particular cluster and based on the claimant users that made the assertions in the claims in the particular cluster, a user-specific attribute value for the particular attribute value” as based on user's UDP, the module recommends areas to improve, expand, or extend the user's math skill set(s), the module sorts the selected CLIs by their relevant attributes, properties, and variables to identify the headline concepts, the module orders the selected CLIs by headline concepts given input from the UDP, the module locates the headline concepts on the directed graph of the ontology ordered by antecedents and postcedents and select all of the CLIs on path(s) of node-edge connections between the headline concepts and the base of the ontology (paragraph 1246). The module determines whether there are enough problems to proceed. If not, the module returns proceeds to examines and solves each proto-problem, in which the module removes from the set those proto-problems that are not valid, the CCR module returns to the user a set of valid problems built from the concept clouds extracted by the CCE module (paragraph 1249).
 	Crouse does not explicitly teach the claimed limitation “determining, from the maintained data, that the claims in a particular cluster corresponding to the particular entity assert at least two different values for the particular attribute; and providing the user-specific attribute value in response to the request “.
Gillespie teaches a method for grouping hotels for a travel entity may include identifying a plurality of hotels stayed at in the past by members of a travel entity, identifying a subset of hotels having a particular significance to the travel entity, each hotel being associated with a position indicator, clustering hotels in the subset of hotels using a clustering algorithm, where the position indicator for each hotel serves as the basis for calculating a geographical similarity measure for the clustering algorithm, identifying hotels not used by the travel entity but that are within the boundaries of the clusters, and optionally displaying a visual depiction of a cluster of hotels (abstract). A method that may include identifying a plurality of hotels having a particular significance to a travel entity, each hotel being associated with a position indicator, clustering hotels in the plurality of hotels using a clustering algorithm, where the position indicator for each hotel serves as the basis for calculating a distance measure for the clustering algorithm, for a given cluster, defining a geographic area that includes hotels within the given cluster, determining hotels within the geographic area including one or more hotels exclusive from the plurality of hotels, and visually depicting the hotels with the geographic area (paragraph 0009). The reference database includes information about a plurality of hotel properties (e.g., attributes). The plurality of hotels may include some or all of the hotels in cities, states, provinces, countries or regions of the world. The information about each of the plurality of hotels that may be stored in the reference database may include (1) the property name, address, phone number and/or other contact information, (2) geographical coordinates of the property, (3) the property's quality rating (4) the property's chain code, franchise or parent company, (5) the property's brand affiliation, (6) the property's booking code to find the hotel rates and property offers, (7) the property's room count, i.e., the number of rooms that the property has available for sale, (8) a list of amenities and accommodations that the property offers its guests (paragraphs 0022, 0025). The user may input or confirm a quality rating, using a standard rating system such as number of stars or service level type or a custom or company-specific internal rating system indicating employee feedback (paragraphs 0027-0030).
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, having the teachings of Crouse and Gillespie before him/her, to modify Crouse determining that the claims in a particular cluster corresponding to the particular entity assert because that would provide a quick and logical method for grouping hotels into company-specific peer sets, then key statistics can be organized for each peer set, and thereby provide more valuable insights for analysts of hotel-related data as taught by Gillespie (paragraph 0007). 

As to Claim 2, Crouse teaches the claimed limitations:
	“in response to the request, identifying the particular cluster as a responsive cluster for the request” as (paragraphs 0025, 0108, 1239).
		
As to Claim 3, Crouse teaches the claimed limitations:
 	“wherein identifying the particular cluster as a responsive cluster comprises: determining a respective ranking score for each of the plurality of clusters; and 	determining that the particular cluster is a highest-scoring cluster according to the respective ranking scores” as (paragraph 1150).

As to Claim 4, Crouse teaches the claimed limitations:
 	“wherein determining a respective ranking score for each of the plurality of clusters comprises: determining a respective characteristic score for each of one or more characteristics of the cluster; and combining the respective characteristic scores to generate the ranking score for the cluster” as (paragraphs 0034, 0038, 0040, 1150).
	
As to Claim 5, Crouse teaches the claimed limitations:
 	“wherein the one or more characteristics include one or more requester-independent characteristics and one or more requester-dependent characteristics” as (paragraphs 0034, 0038, 0040, 1150).

As to Claim 6, Crouse teaches the claimed limitations:
 	“wherein determining, from attribute values for the particular attribute identified by the claims in the particular cluster, a user-specific attribute value for the particular attribute value comprises: determining a set of candidate attribute values from the attribute values for the particular attribute identified by the claims in the particular cluster; 	for each candidate attribute value: determining a plurality of features of the claims in the particular cluster that make an assertion about the candidate attribute value and determining a likelihood score for the candidate attribute value from the features, wherein the likelihood score represents a likelihood that the candidate attribute value feature is a most appropriate attribute value to provide to the requesting user in response the request; and selecting a candidate attribute value having a highest likelihood score as the user-specific attribute value” as (paragraphs 1235, 1240).

As to Claim 7, Crouse teaches the claimed limitations:
 	“wherein the plurality of features includes a requester relationship feature for a particular claim that measures how related a claimant of the particular claim is to the requesting user” as (paragraphs 0034, 0036, 0179,1150).
	
As to Claim 8, Crouse teaches the claimed limitations:
 	“wherein the plurality of features includes an entity relationship feature for a particular claim that measures how related a claimant of the particular claim is to the particular entity” as (paragraph 1150).
	
As to Claim 9, Crouse teaches the claimed limitations:
 	“wherein the plurality of features includes a confidence feature for a particular claim that measures how confident a claimant of the particular claim is that the candidate attribute value is a true value for the particular attribute” as (paragraph 0025).
	
As to Claim 10, Crouse teaches the claimed limitations:
 	“wherein determining the likelihood score for the candidate attribute value from the features of the candidate attribute value comprises: providing the features as input to a machine learning model that is configured to process the features to generate the confidence score” as (paragraph 0086).
	
As to Claim 11, Crouse teaches the claimed limitations:
 	“wherein determining the likelihood score for the candidate attribute value from the features of the candidate attribute value comprises:	determining, from the features, a weight for each of the claims that make an assertion about the particular attribute value; and determining the likelihood score from the weights for the claims” as (paragraph 1150).
	
As to claims 12-18 are rejected under 35 U.S.C 103(a), the limitations therein have substantially the same scope as claims 1 and 6-11. In addition, Crouse teaches the systems and methods support at least three types of diagnostic tests: an assessment developed on the basis of a user's interaction with the system over a period of time (paragraph 0019). Therefore these claims are rejected for at least the same reasons as claims 1, and 6-11.

As to claims 19-20 are rejected under 35 U.S.C 103(a), the limitations therein have substantially the same scope as claims 1, and 6. In addition, Crouse teaches as used herein, terms such as computer or machine-readable medium refer to any medium that participates in providing instructions to a processor for execution (paragraph 1232). Therefore these claims are rejected for at least the same reasons as claims 1, and 6.

Examiner’s Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Hwa whose telephone number is 571-270-1285. The examiner can normally be reached on 9:00 am – 5:30 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only, for more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the PAIR system contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
04/27/2022											
										
/SHYUE JIUNN HWA/
Primary Examiner, Art Unit 2156